Citation Nr: 1510703	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to retroactive payment for fees associated with certification examinations taken in November 2010, and August 2011, under Chapter 1606, Title 10 of the United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service as a member of the United States Air Force Reserve from March 2003 February 2004, and from October 2005 to October 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination issued by the Department of Veterans Affairs (VA) Regional Processing Office (RPO) in Buffalo, New York that the appellant was not entitled to retroactive payment of the fees associated with the certification examinations taken in November 2010, and August 2011, under the Montgomery GI Bill Selected Reserves (MGIB-SR) education benefits program.

The following determination is based on review of the appellant's paper claims file.  The Board observes that currently there are no documents located in the Veterans Benefit Management System (VBMS) electronic file for the appellant or in a Virtual VA "eFolder" for the appellant.


FINDING OF FACT

The appellant's application for reimbursement of certification exam fees under the MGIB-SR education benefits program for licensing/certification testing he undertook on November 12, 2010, and on August 22, 2011, was received by VA in November 2012. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of testing fees under Chapter 1606, Title 10, United States Code, for licensing/certification tests the appellant took in November 12, 2010, and August 22, 2011, are not met.  10 U.S.C.A. § 1606 (West 2014); 38 C.F.R. §§ 21.7530, 21.1029, 21.1030(b), 21.1031, 21.1032, 21.1033, 21.7131(a)(2) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See also 38 C.F.R. § 21.7530 (2014) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims). 

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim in this case, these provisions are not applicable to the claim decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

II.  The Merits of the Claim

VA will pay educational assistance to an eligible veteran or service member while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a).

For purposes of determining the commencing date of an award of that educational assistance, the 'date of claim' is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b). 

VA failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a). 

The appellant is seeking Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 education benefits, which are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540. 

On January 6, 2006, Congress enacted the National Defense Authorization Act for Fiscal Year 2006, Pub. L. 109-163, 119 Stat. 3136 (2006).  Section 539 expanded the MGIB-SR benefits to include payment for licensing or certification tests.  Specifically, Congress added subsection (j) under § 16131 of Title 10, United States Code, to include payments for licensing or certification tests as described in § 3452(b) of Title 38, United States Code. 

VA will award educational assistance for the cost of a licensing or certification test only when the claimant takes such test: (i) while the test is approved under 38 U.S.C. chapter 36; (ii) while the veteran is eligible for educational assistance under this subpart; and; (iii) no more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2).  A claim under this regulation must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met).

The facts in this case are not in dispute.  In November 2012, the appellant submitted a claim on a VA Form 22-0803 for reimbursement of fees he paid to take certification tests pursuant to the MGIB-SR benefit program.  The fees were incurred in connection with aviation mechanic certification tests undertaken on November 12, 2010, and August 22, 2011. 

Since the regulations specifically state that the commencing date of the appellant's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, educational assistance benefits under Chapter 1606, Title 10, United States Code, for the certification tests the appellant took in November 2010, and August 2011, cannot be granted.  In other words, because all criteria listed in 38 C.F.R. § 21.7131(a)(2) must be met, although the appellant was eligible for MGIB-SR educational assistance at the time the November 2010 and August 2011 tests were taken and those tests were approved tests, his November 2012 claim for reimbursement was not filed within a year of the date on which he took either one of these two tests.  The appellant's claim must therefore fail on that basis.

The evidence of record shows that VA first received notice of the appellant's request for reimbursement of certification tests fees when the VA received the appellant's VA Form 22-0803 on November 18, 2012.  Accordingly, in order to be reimbursed, the appellant would have had to have taken the tests no more than one year before the date VA received his claim for reimbursement of the test fees (November 18, 2012).  38 C.F.R. § 21.7131(a)(2)(iii).  One year before the date of the claim was November 18, 2011, but the testing dates on appeal occurred prior to November 18, 2011.  Further, the appellant has not indicated that an informal claim was filed prior to November 18, 2012, nor is there evidence of any attempt to file an informal claim associated with the record.  

Therefore, the appellant's application for retroactive education benefits pursuant to Chapter 1606, Title 10, United States Code, for the reimbursement of the fees associated with the aviation mechanic certification tests he took on November 12, 2010, and August 22, 2011, occurred prior to the appellant's period of eligibility for such fees, which did not begin until November 18, 2011 (one year before his VA Form 22-0803 was received by VA on November 18, 2012).

The Board notes that VA may extend for good cause a time limit within which a claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant an extension only when the following conditions are met: (1) When a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action (in this case, the filing of a claim for education benefits) concurrently or before the filing of that request; and (2) the claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e).

Here, the appellant has not asserted that he filed for an extension pursuant to 38 C.F.R. § 21.1033(e).  Even if he had done so, that regulation is not applicable to the present case; rather, 38 C.F.R. § 21.1033(e) applies only to the perfection of an existing claim (such as where a timely claim had been filed but further information was needed to complete the claim) or to challenging a prior adverse decision.  There is nothing in the regulation that permits the suspension or extension of the deadline for filing the claim itself, regardless of whether good cause is shown, which, in the present case, good cause is not shown. 

The pertinent legal authority clearly establishes that in order for payment or reimbursement of the costs of a licensing or certification test to occur, a claim for such must be received by VA within a year of such test.  It is undisputed that no such claim was filed.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002).  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and the Board is not free to disregard the law.  

In denying this claim, the Board acknowledges the unfortunate circumstances of the appellant's case and is grateful for his service.  However, there is no basis in law or fact whereby the appellant may be granted reimbursement of fees for certification tests taken more than one year prior to the filing of his claim.  The law, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds entitlement to reimbursement of fees associated with the certification tests taken in November 2010, and August 2011, under Chapter 1606 of Title 10 of the United States Code must be denied. 

The Board notes that the appellant's arguments essentially constitute a theory of entitlement to equitable relief.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992). 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to reimbursement or payment of licensing or certification testing fees under Chapter 1606, Title 10, United States Code, for tests taken in November 2010 and August 2011 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


